Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Craig A. Fieschko on January 13, 2022.
The application has been amended as follows: 
1.         (CURRENTLY AMENDED)  A header (1) for a medical implant device (2), the medical implant device (2) having a housing (4) with a device circuit (40) therein, wherein:
a.         the header (1) includes:
(1)        a header housing (10) configured to be connected to the housing (4) of the medical implant device (2),
(2)        a circuit board (20) enclosed within the header housing (10), the circuit board (20) having a sensor system (30) thereon,
(3)        a connector (50a, 50b):
(a)        connected to the circuit board (20), and
(b)        configured to electrically connect to a lead terminal,
(4)        a connector contact member (51, 53):
(a)        electrically connecting the connector (50a, 50b) to the circuit board (20), and
(b)        extending from the circuit board (20):
i.        
ii.       to connect with the connector (50a, 50b) at a location spaced from the circuit board (20),
b.         the header (1) is configured to provide an electrical connection between the circuit board (20) and the device circuit (40) of the medical implant device (2), and
wherein the circuit board (20):
a.         extends along the board plane between opposing first and second board ends (21, 22),
b.         includes contact pads (27) situated at or adjacent the first board end (21), the contact pads (2) being electrically connected to the circuit board (20),
c.         the connector (50a) is connected to the circuit board (20) at or adjacent the second board end (22).

(CURRENTLY AMENDED)  The header (1) of claim 1 wherein:
a.         the connector contact member (51, 53) is defined by an elongated member,
b.         
         at least a portion of the length of the connector contact member (51, 53) between the circuit board (20) and the connector (50a, 50b) is unconnected to either of the circuit board (20) and the connector (50a, 50b).

15.       (CURRENTLY AMENDED)  A combination medical implant device (2) and header (1) including:
a.         a medical implant device (2) having a housing (4) with a device circuit (40) therein, the device circuit (40) including at least one of:
(1)        a battery configured to power stimulation pulses, and
(2)        a capacitor configured to generate stimulation pulses,
b.         a header (1) for the medical implant device (2), the header (1) including:
(1)        a header housing (10) configured to connect to the housing (4) of the medical implant device (2), and
(2)        a circuit board (20) enclosed within the header housing (10), the circuit board (20):
(a)        having at least a major portion thereof situated along a board plane,
(b)        having a header circuit (210) thereon configured to control the device circuit (40) of the medical implant device (2),
(3)        a connector (50a, 50b) configured to electrically connect to a lead terminal,
(4)        a connector contact member (51, 53):
(a)        electrically connecting the connector (50a, 50b) to the circuit board (20), and
(b)        extending from the circuit board (20):
i.        
ii.        to connect with the connector (50a, 50b) at a location spaced from the circuit board (20),
            wherein the header (1) provides an electrical connection between the header circuit (210) and the device circuit (40) of the medical implant device (2) when the header housing (10) is connected to the housing (4) of the medical implant device (2).

19.       (CURRENTLY AMENDED)  The header (1) of claim 15 wherein:
a.         the connector contact member (51, 53) is defined by an elongated member,
b.         
         at least a portion of the length of the connector contact member (51, 53) between the circuit board (20) and the connector (50a, 50b) is unconnected to either of the circuit board (20) and the connector (50a, 50b). 

(PREVIOUSLY PRESENTED)  A header (1) for a medical implant device (2), the medical implant device (2) having a housing (4) with a device circuit (40) therein, wherein:
a.         the header (1) includes:
(1)        a header housing (10) configured to be connected to the housing (4) of the medical implant device (2),
(2)        a circuit board (20) enclosed within the header housing (10), the circuit board (20) having a sensor system (30) thereon,
(3)        a connector (50a, 50b) configured to electrically connect to a lead terminal,
(4)        a connector contact member (51, 53):
(a)        extending from the circuit board (20) 
(b)        connected to the connector (50a, 50b) at a location spaced from the circuit board (20), and
(c)        electrically connecting the connector (50a, 50b) to the circuit board (20),
b.         the header (1) is configured to provide an electrical connection between the circuit board (20) and the device circuit (40) of the medical implant  device (2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connector contact member in at least independent claims 1, 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The “connector contact member” of the claimed invention is interpreted to be “elongated contact strips” as described in para. [0026] and reference numbers 51, 53 of Figures 2-4 of the published application.  See Claim Interpretation above.  This in combination with the amended claims overcomes the prior art.
Bornzin et al. (US PG Pub 2016/0067502) was identified as prior art that disclosed a circuit board 102 enclosed within a header housing having a connector 104, 106 and connector contact members 112 electrically connecting the connector to the circuit board and extending from the circuit board along a plane at least substantially parallel to or coincident with a board plane in which a major portion of the circuit board is situated (fig. 19, 21).  Bornzin et al. however does not teach the limitation combination of the connector contact member extending from the circuit board at least substantially parallel to or coincident with a board plane in which a major portion of the circuit board is situated and connected to the connector at a location spaced from the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ERICA S LEE/Primary Examiner, Art Unit 3792